      Case 2:19-cv-08465-CJC-E Document 5 Filed 10/01/19 Page 1 of 9 Page ID #:7


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: CARMEN JOHN PERRI
 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                           Case No.
     CARMEN JOHN PERRI, an
12                                           Complaint For Damages And
13   individual,                             Injunctive Relief For:

14                    Plaintiff,              1. VIOLATIONS OF THE
15                                               AMERICANS WITH DISABILITIES
     v.                                          ACT OF 1990, 42 U.S.C. §12181 et
16                                               seq. as amended by the ADA
17                                               Amendments Act of 2008 (P.L. 110-
     WINNIE SOO WIN KHO, an
                                                 325).
18   individual; TRICIA SOO CHUEN
     KHO, an individual; and DOES 1-
19                                            2. VIOLATIONS OF THE UNRUH
     10, inclusive,
                                                 CIVIL RIGHTS ACT, CALIFORNIA
20                                               CIVIL CODE § 51 et seq.
21
                      Defendants.

22

23
           Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants
24
     WINNIE SOO WIN KHO, an individual; TRICIA SOO CHUEN KHO, an
25
     individual; and Does 1-10 (“Defendants”) and alleges as follows:
26

27
                                          PARTIES:

28         1.      Plaintiff’s musculoskeletal and neurological systems are impaired.

                                               1
                                          COMPLAINT
      Case 2:19-cv-08465-CJC-E Document 5 Filed 10/01/19 Page 2 of 9 Page ID #:8


 1   These impairments result in weakness, fatigue, pain, and loss of strength in his arms,
 2
     hands, and legs. He has also developed permanent nerve damage that has caused
 3
     increased pain and limits his ability to function and limits his mobility, especially for
 4

 5   any extended period of time. He is substantially limited in performing one or more

 6   major life activities, including but not limited to: walking, standing, ambulating,
 7   and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
 8
     Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
 9
     limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a
10

11   result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for

12   any significant distance without having to periodically rest, and often relies upon
13   mobility devices to ambulate including a cane, walker, or wheelchair. With such
14
     disabilities, Plaintiff qualifies as a member of a protected class under the Americans
15
     with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments
16

17   Act of 2008 (P.L. 110-325) (“ADA”) and the regulations implementing the ADA set

18   forth at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendants’
19   facility and prior to instituting this action, Plaintiff suffered from a “qualified
20
     disability” under the ADA, including those set forth in this paragraph. Plaintiff is
21
     also the holder of a Disabled Person Parking Placard.
22
           2.     Plaintiff is informed and believes and thereon alleges that Defendant
23
     WINNIE SOO WIN KHO, an individual; TRICIA SOO CHUEN KHO, an
24
     individual, owned the property located at 11618 South Street, Artesia, California
25
     90701 (“Property”) on or around September 8, 2019.
26
           3.     Plaintiff is informed and believes and thereon alleges that Defendant
27
     WINNIE SOO WIN KHO, an individual; TRICIA SOO CHUEN KHO, an
28
                                                 2
                                            COMPLAINT
      Case 2:19-cv-08465-CJC-E Document 5 Filed 10/01/19 Page 3 of 9 Page ID #:9


 1   individual, owns the Property currently.
 2          4.     Plaintiff does not know the true name of Defendants, its business
 3   capacity, its ownership connection to the Subject Property serving Unimart Seafood
 4   Market (“Business”), or its relative responsibilities in causing the access violations
 5   herein complained of. Plaintiff is informed and believes that each of the Defendants
 6   herein, including Does 1 through 10, inclusive, is responsible in some capacity for
 7   the events herein alleged, or is a necessary party for obtaining appropriate relief.
 8   Plaintiff will seek leave to amend when the true names, capacities, connections, and
 9   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
10                               JURISDICTION AND VENUE
11          5.     This Court has subject matter jurisdiction over this action pursuant
12   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
13          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
14   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
15   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
16   federal ADA claims in that they have the same nucleus of operative facts and
17   arising out of the same transactions, they form part of the same case or controversy
18   under Article III of the United States Constitution.
19          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
20   real property which is the subject of this action is located in this district and because
21   Plaintiff's causes of action arose in this district.
22                                FACTUAL ALLEGATIONS
23          8.     Plaintiff went to the Business on or about September 8, 2019 for the
24   dual purpose of purchasing groceries and to confirm that this public place of
25   accommodation is accessible to persons with disabilities within the meaning federal
26   and state law.
27          9.     The Business is a facility open to the public, a place of public
28   accommodation, and a business establishment.
                                                  3
                                             COMPLAINT
     Case 2:19-cv-08465-CJC-E Document 5 Filed 10/01/19 Page 4 of 9 Page ID #:10


 1         10.    Parking spaces are one of the facilities, privileges and advantages
 2   reserved by Defendants to persons at the property serving the Business.
 3         11.    Unfortunately, although parking spaces were one of the facilities
 4   reserved for patrons, there were no designated parking spaces available for persons
 5   with disabilities that complied with the Americans with Disability Act Accessibility
 6   Guidelines (“ADAAG”) on September 8, 2019.
 7         12.    At that time, instead of having architectural barrier free facilities for
 8
     patrons with disabilities, Defendants have: a built up curb ramp that projects from
 9
     the sidewalk and into the access aisle (Section 406.5) and, the curb ramp is in excess
10

11   of the maximum grade allowed by ADAAG specifications (Section 406.1).

12   Therefore, currently, there is no compliant designated disabled parking serving the
13   Business which is designed for persons with disabilities.
14
           13.    Subject to the reservation of rights to assert further violations of law
15
     after a site inspection found infra, Plaintiff asserts there are additional ADA
16

17   violations which affect him personally.

18         14.    Plaintiff is informed and believes and thereon alleges Defendants had

19   no policy or plan in place to make sure that there was compliant accessible parking

20   reserved for persons with disabilities prior to September 8, 2019.

21         15.    Plaintiff is informed and believes and thereon alleges Defendants have

22   no policy or plan in place to make sure that the designated disabled parking for

23   persons with disabilities comport with the ADAAG.

24         16.    Plaintiff personally encountered these barriers. The presence of these

25   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible

26   conditions at public place of accommodation and invades legally cognizable

27   interests created under the ADA.

28         17.    The conditions identified supra in paragraph 12 are necessarily related
                                                 4
                                            COMPLAINT
     Case 2:19-cv-08465-CJC-E Document 5 Filed 10/01/19 Page 5 of 9 Page ID #:11


 1   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 2   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
 3   holder of a disabled parking placard; and because the enumerated conditions relate
 4   to the use of the accessible parking, relate to the slope and condition of the
 5   accessible parking and accessible path to the accessible entrance, and relate to the
 6   distance of the accessible path to the accessible entrance.
 7          18.      As an individual with a mobility disability who at times relies upon a
 8   wheelchair or other mobility device, Plaintiff has a keen interest in whether public
 9   accommodations have architectural barriers that impede full accessibility to those
10   accommodations by individuals with mobility impairments.
11          19.      Plaintiff is being deterred from patronizing the Business and its
12   accommodations on particular occasions, but intends to return to the Business for the
13   dual purpose of availing himself of the goods and services offered to the public and
14   to ensure that the Business ceases evading its responsibilities under federal and state
15   law.
16          20.      Upon being informed that the public place of accommodation has
17   become fully and equally accessible, he will return within 45 days as a “tester” for
18   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
19   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
20          21.      As a result of his difficulty experienced because of the inaccessible
21   condition of the facilities of the Business, Plaintiff was denied full and equal access
22   to the Business and Property.
23          22.      The Defendants have failed to maintain in working and useable
24   conditions those features required to provide ready access to persons with
25   disabilities.
26          23.      The violations identified above are easily removed without much
27   difficulty or expense. They are the types of barriers identified by the Department of
28   Justice as presumably readily achievable to remove and, in fact, these barriers are
                                                  5
                                             COMPLAINT
     Case 2:19-cv-08465-CJC-E Document 5 Filed 10/01/19 Page 6 of 9 Page ID #:12


 1   readily achievable to remove. Moreover, there are numerous alternative
 2   accommodations that could be made to provide a greater level of access if complete
 3   removal were not achievable.
 4         24.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 5   alleges, on information and belief, that there are other violations and barriers in the
 6   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 7   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 8   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 9   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
10   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
11   have all barriers that relate to his disability removed regardless of whether he
12   personally encountered them).
13         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
14   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
15                               FIRST CAUSE OF ACTION
16   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
17     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
18                                        (P.L. 110-325)
19         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
20   above and each and every other paragraph in this Complaint necessary or helpful to
21   state this cause of action as though fully set forth herein.
22         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
23   privileges, advantages, accommodations, facilities, goods, and services of any place
24   of public accommodation are offered on a full and equal basis by anyone who owns,
25   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
26   Discrimination is defined, inter alia, as follows:
27                a.     A failure to make reasonable modifications in policies, practices,
28                       or procedures, when such modifications are necessary to afford
                                                 6
                                            COMPLAINT
     Case 2:19-cv-08465-CJC-E Document 5 Filed 10/01/19 Page 7 of 9 Page ID #:13


 1                       goods, services, facilities, privileges, advantages, or
 2                       accommodations to individuals with disabilities, unless the
 3                       accommodation would work a fundamental alteration of those
 4                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 5                b.     A failure to remove architectural barriers where such removal is
 6                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 7                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 8                       Appendix "D".
 9                c.     A failure to make alterations in such a manner that, to the
10                       maximum extent feasible, the altered portions of the facility are
11                       readily accessible to and usable by individuals with disabilities,
12                       including individuals who use wheelchairs, or to ensure that, to
13                       the maximum extent feasible, the path of travel to the altered area
14                       and the bathrooms, telephones, and drinking fountains serving
15                       the area, are readily accessible to and usable by individuals with
16                       disabilities. 42 U.S.C. § 12183(a)(2).
17         28.    Any business that provides parking spaces must provide accessible
18   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
19   shall be at the same level as the parking spaces they serve. Changes in level are not
20   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
21   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
22   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
23   designated disabled parking space is a violation of the law and excess slope angle in
24   the access pathway is a violation of the law.
25         29.    A public accommodation must maintain in operable working condition
26   those features of its facilities and equipment that are required to be readily accessible
27   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28         30.    Here, the failure to ensure that accessible facilities were available and
                                                7
                                           COMPLAINT
     Case 2:19-cv-08465-CJC-E Document 5 Filed 10/01/19 Page 8 of 9 Page ID #:14


 1   ready to be used by Plaintiff is a violation of law.
 2         31.       Given its location and options, Plaintiff will continue to desire to
 3   patronize the Business but he has been and will continue to be discriminated against
 4   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 5   the barriers.
 6                                SECOND CAUSE OF ACTION
 7       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 8         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 9   above and each and every other paragraph in this Complaint necessary or helpful to
10   state this cause of action as though fully set forth herein.
11         33.       California Civil Code § 51 et seq. guarantees equal access for people
12   with disabilities to the accommodations, advantages, facilities, privileges, and
13   services of all business establishments of any kind whatsoever. Defendants are
14   systematically violating the UCRA, Civil Code § 51 et seq.
15         34.       Because Defendants violate Plaintiff’s rights under the ADA,
16   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
17   52(a).) These violations are ongoing.
18         35.       Plaintiff is informed and believes and thereon alleges that Defendants’
19   actions constitute discrimination against Plaintiff on the basis of a disability, in
20   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
21   previously put on actual or constructive notice that the Business is inaccessible to
22   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
23   inaccessible form, and Defendants have failed to take actions to correct these
24   barriers.
25                                            PRAYER
26   WHEREFORE, Plaintiff prays that this court award damages provide relief as
27   follows:
28         1.        A preliminary and permanent injunction enjoining Defendants from
                                                  8
                                              COMPLAINT
     Case 2:19-cv-08465-CJC-E Document 5 Filed 10/01/19 Page 9 of 9 Page ID #:15


 1   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 2   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 3   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 4   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 5   under the Disabled Persons Act (Cal. C.C. §54) at all.
 6         2.     An award of actual damages and statutory damages of not less than
 7   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 8         3.     An additional award of $4,000.00 as deterrence damages for each
 9   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
10   LEXIS 150740 (USDC Cal, E.D. 2016);
11         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
12   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
13                               DEMAND FOR JURY TRIAL
14         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
15   raised in this Complaint.
16

17   Dated: October 1, 2019           MANNING LAW, APC
18

19                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
20                                       Attorney for Plaintiff
21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
